Case 2:18-cv-06823-JFB-ARL Document 5 Filed 02/15/19 Page 1 of 3 PageID #: 15
        Case 2:18-cv-06823-JFB-ARL Document 5 Filed 02/15/19 Page 2 of 3 PageID #: 16
         Case
AO 440 (Rev. 06/12)2:18-cv-06823-JFB-ARL
                    Summons in a Civil Action       Document 4 Filed 12/03/18 Page 1 of 2 PageID #: 13

                                 UNITED STATES DISTRICT COURT
                                                                for the
                                                  Eastern District
                                                __________         of of
                                                            District  New  York
                                                                         __________

          UNITED STATES OF AMERICA,                               )
                                                                  )
                                                                  )
                                                                  )
                       Plaintiff(s)                               )
                                                                  )
                           v.                                               Civil Action No. 2:18-cv-06823 (JFB)(ARL)
                                                                  )
                    SANG NAHM,                                    )
                                                                  )
                                                                  )
                                                                  )
                      Defendant(s)                                )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Sang Nahm
                                      20 Pettit Drive
                                      Dix Hills, NY 11746




        A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Sarah T. Mayhew
                                      Trial Attorney
                                      U.S. Dept. of Justice, Tax Division
                                      P.O. Box 55
                                      Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               %06(-"4$1"-.&3
                                                                               CLERK OF COURT


Date:   12/03/2018                                                             'RUHHQ)ODQDJDQ
                                                                                         Signature of Clerk or Deputy Clerk
          Case 2:18-cv-06823-JFB-ARL Document 5 Filed 02/15/19 Page 3 of 3 PageID #: 17

         Case
AO 440 (Rev. 06/12) 2:18-cv-06823-JFB-ARL
                     Summons in a Civil Action (Page 2)   Document 4 Filed 12/03/18 Page 2 of 2 PageID #: 14
 Civil Action No. 2:18-cv-06823 (JFB)(ARL)

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)   Sang Nahm
 was received by me on (date)                                        .

           u I personally served the summons on the individual at (place)
                                                                              on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                             , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                              on (date)                             ; or

           u I returned the summons unexecuted because                                                                            ; or

           u Other (specify):
                                                                                                                                         .


           My fees are $                         for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                          Server’s signature



                                                                                      Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




          Print                       Save As...                                                                     Reset
